


110 HR 1814 IH: Agricultural Business Security Tax

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1814
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Lewis of Kentucky
			 (for himself, Mr. Paul,
			 Mr. Davis of Kentucky,
			 Mr. Rogers of Kentucky,
			 Mr. Gingrey,
			 Mr. Skelton,
			 Mrs. McMorris Rodgers,
			 Mr. McCaul of Texas,
			 Mr. Whitfield,
			 Mr. Rehberg,
			 Mrs. Cubin,
			 Mr. Marshall,
			 Mr. Latham,
			 Mr. McIntyre, and
			 Mr. Scott of Georgia) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit to certain agriculture-related businesses for the cost of protecting
		  certain chemicals.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Business Security Tax
			 Credit Act of 2007.
		2.Agricultural
			 chemicals security credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45N.Agricultural
				chemicals security credit
						(a)In
				generalFor purposes of
				section 38, in the case of an eligible agricultural business, the agricultural
				chemicals security credit determined under this section for the taxable year is
				30 percent of the qualified security expenditures for the taxable year.
						(b)Facility
				limitationThe amount of the credit determined under subsection
				(a) with respect to any facility for any taxable year shall not exceed—
							(1)$100,000, reduced
				by,
							(2)the aggregate
				amount of credits determined under subsection (a) with respect to such facility
				for the 5 prior taxable years.
							(c)Annual
				limitationThe amount of the credit determined under subsection
				(a) with respect to any taxpayer for any taxable year shall not exceed
				$2,000,000.
						(d)Qualified
				chemical security expenditureFor purposes of this section, the
				term qualified chemical security expenditure means, with respect
				to any eligible agricultural business for any taxable year, any amount paid or
				incurred by such business during such taxable year for—
							(1)employee security
				training and background checks,
							(2)limitation and
				prevention of access to controls of specified agricultural chemicals stored at
				the facility,
							(3)tagging, locking
				tank valves, and chemical additives to prevent the theft of specified
				agricultural chemicals or to render such chemicals unfit for illegal
				use,
							(4)protection of the
				perimeter of specified agricultural chemicals,
							(5)installation of
				security lighting, cameras, recording equipment, and intrusion detection
				sensors,
							(6)implementation of
				measures to increase computer or computer network security,
							(7)conducting a
				security vulnerability assessment,
							(8)implementing a
				site security plan, and
							(9)such other
				measures for the protection of specified agricultural chemicals as the
				Secretary may identify in regulation.
							Amounts
				described in the preceding sentence shall be taken into account only to the
				extent that such amounts are paid or incurred for the purpose of protecting
				specified agricultural chemicals.(e)Eligible
				agricultural businessFor purposes of this section, the term
				eligible agricultural business means any person in the trade or
				business of—
							(1)selling
				agricultural products, including specified agricultural chemicals, at retail
				predominantly to farmers and ranchers, or
							(2)manufacturing,
				formulating, distributing, transporting, or aerially applying specified
				agricultural chemicals.
							(f)Specified
				agricultural chemicalFor purposes of this section, the term
				specified agricultural chemical means—
							(1)any fertilizer
				commonly used in agricultural operations which is listed under—
								(A)section 302(a)(2)
				of the Emergency Planning and Community Right-to-Know Act of 1986,
								(B)section 101 of
				part 172 of title 49, Code of Federal Regulations, or
								(C)part 126, 127, or
				154 of title 33, Code of Federal Regulations, and
								(2)any pesticide (as
				defined in section 2(u) of the Federal Insecticide, Fungicide, and Rodenticide
				Act), including all active and inert ingredients thereof, which is customarily
				used on crops grown for food, feed, or fiber.
							(g)Controlled
				groupsRules similar to the rules of paragraphs (1) and (2) of
				section 41(f) shall apply for purposes of this section.
						(h)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out the purposes of this section, including regulations which—
							(1)provide for the
				proper treatment of amounts which are paid or incurred for purpose of
				protecting any specified agricultural chemical and for other purposes,
				and
							(2)provide for the
				treatment of related properties as one facility for purposes of subsection
				(b).
							(i)TerminationThis
				section shall not apply to any amount paid or incurred after December 31,
				2010.
						.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (25), by
			 striking the period at the end of paragraph (26) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(27)in the case of an
				eligible agricultural business (as defined in section 45J(e)), the agricultural
				chemicals security credit determined under section
				45N(a).
					.
			(c)Denial of double
			 benefitSection 280C of such Code is amended by adding at the end
			 the following new subsection:
				
					(e)Credit for
				security of agricultural chemicalsNo deduction shall be allowed
				for that portion of the expenses (otherwise allowable as a deduction) taken
				into account in determining the credit under section 45N for the taxable year
				which is equal to the amount of the credit determined for such taxable year
				under section
				45N(a).
					.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45N. Agricultural chemicals security
				credit.
					
					.
			(e)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2005.
			
